Title: From George Washington to Jonathan Trumbull, Sr., 27 April 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Dear Sir
            Head Quarters Morris Town 27th April 1780
          
          I am informed by Lt Colo. Stevens, at present the commanding Officer of Colonel Lambs Regiment of Artillery, that there are four Companies in that Regiment, which were raised in Connecticut, and have been adopted and supplied by the State, for which reason, he has desired liberty to send an Officer from each Company on the recruiting service, not doubting but they will be allowed the same priviledges and Bounties as are granted to those recruiting for the Line—Not knowing

what arrangements you may have made, I have directed the Officers to apply to your Excellency before they enter upon the Business, that they may not interfere with any regulations which may have been made for obtaining the deficiency of the quota of your State. I have the honor to be Yr Excellency’s Most obt Servt
          
            ⟨Go: Washington⟩
          
        